     Case 1:19-cr-00308 Document 32 Filed 06/25/20 Page 1 of 3 PageID #: 83



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 1:19-00308

JAN RUCKER

                       MEMORANDUM OPINION AND ORDER

      Pending before the court is defendant’s motion to continue

trial in this case for 45 days.         (ECF No. 31.)     Counsel for

defendant states that additional time is needed to review

recently received discovery materials, and defendant also states

that the government is not opposed to this requested

continuance.     (Id.)    Pursuant to this court’s earlier order,

(ECF No. 30), a jury trial was set in this case for July 29,

2020.    Proposed voir dire questions, jury instructions, and

witness lists were due by July 21, 2020, and pretrial motions

were due by June 29, 2020, with a pretrial motions hearing set

for July 6, 2020.      (Id.)    For good cause shown, the court hereby

GRANTS defendant’s motion to continue.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.            In deciding to

grant defendant’s motion, the court considered the factors
      Case 1:19-cr-00308 Document 32 Filed 06/25/20 Page 2 of 3 PageID #: 84



outlined in 18 U.S.C. § 3161(h)(7)(B) and finds that denying the

motion “would deny counsel for the defendant . . . the

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.”            Id. §

3161(h)(7)(B)(iv).

         Accordingly, the court hereby ORDERS as follows:

I.       Pretrial motions are due to the court by August 10, 2020;

II.      The pretrial motions hearing is continued until August 17,

         2020, at 11:00 a.m. in Bluefield;

III.     Proposed Jury Instructions, Proposed Voir Dire, and

         Proposed Witness Lists are due to the court by September

         2, 2020;

IV.      Trial of this action is continued until September 9, 2020,

         at 9:30 a.m. in Bluefield;

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

         filing of defendant’s motion to the new trial date of

         September 9, 2020, is excludable for purposes of the

         Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States




                                        2
   Case 1:19-cr-00308 Document 32 Filed 06/25/20 Page 3 of 3 PageID #: 85



Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 25th day of June, 2020.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                     3
